             I '
 M ,ri

A pReturn Date: No return date scheduled
    Hearing Date: 9/20/2019 10:00 AM - 10:00 AM
  Courtroom Number: 2410
                                                                                                              FILED
   location: District 1 Court
                                                                                                              8/6/2019 1:49 PM
            Cook County, IL
                                                                                                              DOROTHY BROWN
                    2120 - Served                     2121 - Served                                           CIRCUIT CLERK
                    2220 - Not Served                 2221 - Not Served                                       COOK COUNTY, IL
  o>
                                                      2321 - Served By Mail                                   20 19CH 06369
  8                 2320 - Served By Mail
  8
  x                 2420 - Served By Publication 2421 - Served By Publication                         ,   ,   6063991
  8
  g                 Summons - Alias Summons                                                       (08/01/18) CCG 0001 A
  CM

  s
  Q.

                                       IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
  !
  O)
  o
                   MARTHA BENSON, individually and on behalf of all similarly             )
  I                situated persons,                                                       )
  iii
                                                             Plaintiffs,                   )
  o                                                                                        )
  o
                                             V.                                            )       2019CH06369
  a
  E
                                                                                           )
                   FIVE STAR REALTY SERVICES, INC., an Illinois corporation                )
                                                                                           )
                                                             Defendants.                   )


                                                  [ ] SUMMONS              [X] ALIAS SUMMONS


                   To:     Five Star Realty Services. Inc.
                           Monika Hajkowska
                           3703 N. Kedzie
                           Chicago, IL 60618


                    YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of
                    which is hereto attached, or otherwise file your appearance and pay the required fee within thirty
                    (30) days after service of this Summons, not counting the day of service. To file your answer or
                    appearance you need access to the internet. Please visit wwwcookcountvcledtofcourt.org to initiate
                    this process. Kiosks with internet access are available at all Clerk's Office locations. Please refer to
                    the last page of this document for location information.


                    If you fail to do so, a judgment by default may be entered against you for the relief
                    requested in the complaint.



                    To the Officer:

                    This Summons must be returned by the officer or other person to whom it was given for service,
                    with endorsement of service and fees, if any, immediately after service. If service cannot be made,
                    this Summons shall be returned so endorsed. This Summons may not be served later than thirty (30)
                    days after its date.

                                       Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                             cookcountyclerkofcourt.org
                                                                           Page 1 of 3
                                                                                                                         EXHIBIT
                                                                                                                  S


                                                                                                                           A
                                                                                                                  5
T<~




          Summons - Alias Summons                                                                  (08/01/18) CCG 0001 B


          E-filing is now mandatory fot documents in civil cases with limited exemptions. To e-file, you must first
          create an accountwith an e-filing service provider. Visit http;//efile.illinoiscourts.gov/setvice-provideis.htm
          to learn more and to select a service provider. If you need additional help or have trouble e-filing, visit http://
          www.iHiaoi5courts.gov/FAQ/gethelp.asp, or talk with your local circuit clerk's office.
S
S

      £
o



8
          Atty. No.: 62447                                              Witness:

s
£L        Atty. Name: Sheryl Ring J Open Communities
«
                                                                           8/6/2019 1:49 PM DOROTHY BROWN
          Atty. for: Martha Benson, et at, | Plaintiffs
>
                                                                                 DO:                    Clerk of Court
o
C!
          Address: 900 Grove Street, 500
                                                                                              V.
s         City: Evanston                                                               Z\       . \at



                                                                                       On       Si
I
a
          State: IL     Zip: 60201

          Telephone: 847-501-5760                                        Date of Se:
a
          Primary Email: sheryl@open-communities.org                     (To be inserted by officer on copy left with

                                                                                   Defendant or other person)




                             Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinoi!
                                                      cookcountyclerkofcourt.org
                                                                   Page 2 of 3
Tfl




          CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS


          Richard J Daley Center                        O         Domestic Relations Division
          50 W Washington                                         Richard J Daley Center
PQ
CO
o         Chicago, IL 60602                                       50 W Washington, Rm 802
§     G   District 2 - Skokie
                                                                  Chicago, IL 60602
5                                                                 Hours: 8:30 am - 4:30 pm
CM
          5600 Old Orchard Rd
5
CL        Skokie, IL 60077                              o         Civil Appeals
                                                                  Richard J Daley Center
      o   District 3 - Rolling Meadows
o>
                                                                  50 W Washington, Rm 801
o         2121 Euclid
                                                                  Chicago, IL 60602
S
CO        Rolling Meadows, IL 60008
                                                                  Hours: 8:30 am - 4:30 pm
u     o   District 4 - Maywood
g                                                       o         Criminal Department
Q
           1 500 Maybrook Ave
LJJ                                                               Richard J Daley Center
          Maywood, IL 60153
LL
                                                                  50 W Washington, Rm 1006
      O   District 5 - Bridgeview                                 Chicago, IL 60602
           10220 S 76th Ave                                       Hours: 8:30 am - 4:30 pm
          Bridgeview, IL 60455
                                                         o        County Division
      O    District 6 - Markham                                   Richard J Daley Center
           16501 S Kedzie Pkwy                                    50 W Washington, Rm 1202
          Markham, IL 60428                                       Chicago, IL 60602
      o    Domestic Violence Court                                Hours: 8:30 am - 4:30 pm
           555 W Harrison                                O        Probate Division
           Chicago, IL 60607                                      Richard J Daley Center
      O   Juvenile Center Building                                50 W Washington, Rm 1202
           2245 W Ogden Ave, Rm 13                                Chicago, IL 60602
           Chicago, IL 60602                                      Hours: 8:30 am - 4:30 pm

      O    Criminal Court Building                       O        Law Division

           2650 S California Ave, Rm 526                          Richard J Daley Center
           Chicago, IL 60608                                      50 W Washington, Rm 801
                                                                  Chicago, IL 60602
                                                                  Hours: 8:30 am - 4:30 pm
      Daley Center Divisions/Departments
                                                         O        Traffic Division
      O    Civil Division
                                                                  Richard J Daley Center
           RichardJ Daley Center
                                                                   50 W Washington, Lower Level
           50 W Washington, Rm 601
                                                                  Chicago, IL 60602
           Chicago, IL 60602
                                                                  Hours: 8:30 am - 4:30 pm
           Hours: 8:30 am - 4:30 pm

      O    Chancery Division
           RichardJ Daley Center
           50 W Washington, Rm 802
           Chicago, IL 60602
           Hours: 8:30 am - 4:30 pm


                     Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                           cookcountyclerkofcourt.org
                                                    Page 3 of 3
                                                        12-Person Jury
  Hearing Date: 9/20/2019 10:00 AM - 10:00 AM
  Courtroom Number: 2410
                                                                                                    FILED
  Location: District 1 Court
                                                                                                    5/23/2019 1:41 PM
           Cook County, IL
                                 IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                      DOROTHY BROWN
                                                                                                    CIRCUIT CLERK
                                    COUNTY DEPARTMENT, CHANCERY DIVISION
                                                                                                    COOK COUNTY, IL
o>
<o                                                                                                  2019CH06369
CO
to             MARTHA BENSON, individually and on behalf of all similarly          )
O
X              situated persons,                                                   )                5168983    y
a
5
                                                     Plaintiffs,                   )
CM

                                                                                   )
2                                                                                          n^201 9CH06369^J>
0l                                    V.                                           )
5                                                                                  )
               FIVE STAR REALTY SERVICES, INC., an Illinois corporation            )
O


%
CM
                                                                                   )
io                                                   Defendants.                   )
ui
H

Q                                  CLASS ACTION COMPLAINT AT LAW AND EQUITY
Q
111

                      Plaintiff MARTHA BENSON, on behalf of herself and all similarly situated persons, by


               and through her counsel, Sheryl Ring, Esq. of the Open Communities Legal Assistance Program,

               hereby respectfully complains and alleges against Defendant FIVE STAR REALTY SERVICES,

               INC., an Illinois corporation, as follows:

                                                            THE PARTIES

               1.    Plaintiff Martha Benson ("Plaintiff') is an individual who resides in Skokie, Cook County,

                     Illinois.


               2.    At all times relevant, Plaintiff is an African American woman and a recipient of a Housing

                     Authority of Cook County ("HACC") Housing Choice Voucher for a two bedroom

                     apartment.


               3.    Defendant Five Star Realty Services, Inc. ("Defendant") is an Illinois corporation whose

                     principal place of business is located at 3703 N. Kedzie Ave, Chicago, Cook County, Illinois.

               4.    At all times relevant, Defendant provides various real estate services throughout the Chicago

                     area, including rental listing services, real estate sales representation, and property

                     management.




                                                                   1
                       GENERAL ALLEGATIONS COMMON TO ALL COUNTS


<73
to
      5.     During February, 20 1 9, Defendant advertised as available for rent a two bedroom apartment
CO
CO
O

             located at 8714 St. Louis Ave., Unit #2, Skokie, IL 60076 ("subject matter property").
£
5
OJ


5
      6.     The subject matter property was advertised as a 1,200 square foot two bedroom, one
0-

5
             bathroom apartment for $1,375.
o>

o


co    7.     Defendant advertised the subject matter property through various means, including
ss
CO


£<           Facebook, Zillow and Defendant's website "www.fivestarchicagoapartments.com."
Q

             One Facebook advertisement stated in part: "GORGEOUS 2 Bedroom + Den, Hardwood,
UJ
      8.
c

             Laundry in Building 8714 St Louis Ave., Skokie $1,375 http://bit.ly/8714-2 Call 773-961-

             7962."


      9.     The Zillow advertisement directed interested applicants to call Five Star Realty Services at

             773-961-7962.


      10.    On February 26, 20 1 9, Plaintiff called Defendant Five Star Realty Services at 773-96 1 -7962

             to inquire about renting the subject matter property.


      11.    During the phone call, Plaintiff spoke with an agent/employee of Defendant.

       12.   During the phone call, Defendant's agent/employee told Plaintiff that this unit does not

             accept housing choice vouchers for rent.

       13.   On or about February 27, 2019, Plaintiff reported Defendant's behavior to Open                       '


             Communities, a non-profit organization tasked with investigating housing discrimination
                                                                                                              /
             and enforcing the Fair Housing Act and its related laws.

       14.    Open Communities performs fair housing testing throughout the northern suburbs of

              Chicago, including Skokie.




                                                         2
      15.    Fair housing testing is a tool to investigate housing market practices and document instances

CT)          of discrimination. Typically, testing uses individuals who, without any bona fide intent to
8
o

             rent or purchase a home or apartment, pose as prospective buyers or renters of real estate for
X

8
CM


5
             the purpose of gathering information. This information may indicate whether a housing
Q.

5            provider is complying with fair housing laws.
cn




             On March 1, 2019, Open Communities' Fair Housing Testing Coordinator and Staff
CM

      16.
Si
in



<
             Attorney Christopher Riehlmann created a "test" to determine whether Defendant was
Q
a

             complying with local fair housing law, specifically the Cook County Human Rights
UJ

E


             Ordinance


      17.    On March 2, 2019, two of Open Communities' testers called Defendant at 773-961-7962 to

             inquire about the availability of the subject matter property: one tester portraying a voucher

             recipient and the other tester portraying a non-voucher renter.


      18.    One of Defendant's agents/employees told the non-voucher recipient tester that the

             apartment was available.


      19.    On a subsequent telephone call, one of Defendant's agents/employees told the voucher

             recipient tester that the apartment is "not set up for vouchers" and that there were no other

             units available that did accept vouchers.


      20.     On March 5, 2019, the testing coordinator assigned a third part of the test to a new tester.

      21.     On March 5, 2019, Open Communities' third tester called Defendant at 773-961-7962 to

              inquire about the availability of the subject matter property and whether the landlord

              accepted housing choice vouchers.


       22.    One of Defendant's agents/employees told the housing voucher recipient tester that the

              landlord for this apartment does not accept housing choice vouchers.



                                                          3
                                      CLASS ACTION ALLEGATIONS

                                                                                                persons.
CT>   23.    Martha brings this action on behalf of herself and one class of similarly situated
R
CO

                                                                                    apartments
             Class A consists of (1) all potential apartment applicants (2) for any
X
      24.
&
5
CM
                                                                                      1, 2017 and              /
             listed/managed by Defendant (3) in Cook County, Illinois (4) between May                          /
5
0.
                                                                                                           /
5            present (5) who utilized a Housing Choice Voucher to pay rent.
o>


§
n     25.    Class B consists of (1) all potential apartment applicants (2) for any
                                                                                    apartments
CM
IT)

lU                                                                                    1, 2017 and
<
             listed/managed by Defendant (3) in Cook County, Illinois (4) between May
a
a
                                                                                              American.
             present (5) who utilized a Housing Choice Voucher to pay rent (6) who is African
ULJ

E
                                                                                                        i

                                                                                            fifteen (15)
      26.    As of the date of the filing of this complaint, Defendant manages and/or lists

             apartments for rent in Cook County, Illinois.

      27.    The membership in the class is potentially in the hundreds.

                                                                                               the
      28.    Plaintiffs' counsel is experienced in class actions and will adequately represent

             Plaintiffs' interests.

                                                                                               enacted
      29.    The people of Cook County, by and through their lawfully elected representatives,

             an ordinance codified at County Code § 42- 30, et seq. and entitled the "Cook County

             Human Rights Ordinance" ("CCHRO").

                                                                                                n on
       30.   The CCHRO prohibits any person from refusing to engage in a real estate transactio

             the basis of unlawful discrimination. County Code § 42- 38.

       31.    A "real estate transaction is defined as "the rental . . . lease ... of real property for

              residential purposes in Cook County." County Code § 42-3 8(a).

                                                                                                     or
       32.    "Unlawful discrimination" means "discrimination against a person because of the actual

              perceived status, practice, or expression of that person's . . . source ofIncome." County

              Code §42-31.




                                                            4
     33.    Source of income is defined as "the lawful manner by which an individual supports

o>
CO
            himself or herself and his or her dependents." County Code § 42-3 1 .
to
CO
o

            The CCHRO was in force and effective at all times relevant herein.
r
o    34.
o>


8
                                                      COUNT I
2
Q.
                                 TERMS AND CONDITIONS DISCRIMINATION
5                                       (Plaintiff on behalf of Class A)
CD


8
CO   35.    Plaintiff restates and re-alleges Paragraphs 1-34 of this Class Action Complaint as if fully
£
m

ui
i-
<
            set forth herein.
a
Q

            The CCHRO states that "[n]o person shall make any distinction, discrimination, or
at
     36.
£1


            restriction in the price, terms, conditions, or privileges of any real transaction, including


            the decision to engage in or renew any real estate transaction, on the basis of unlawful

            discrimination." County Code § 42-3 8(b)(1).


     37.    On February 26, 2019, Defendant discriminated against Plaintiff by deciding to not engage

            in a real estate transaction with Plaintiff on the basis of Plaintiff s source of income.

     38.    As a direct and proximate result of aforementioned actions, Plaintiff suffered and will

            continue to suffer injuries of a personal and pecuniary nature.

     WHEREFORE, Plaintiff, hereby respectfully requests this Honorable Court enter judgment in

     her favor and against Defendant FIVE STAR REALTY SERVICES, INC., in an amount to be

     proven at trial, plus costs, interest on the judgment, attorney fees, and whatever additional relief

     this Court deems appropriate and just under the circumstances.


                                                     COUNT II
                                      REFUSAL OF LISTING INSPECTION
                                          (Plaintiff on behalf of Class A)


      39.    Plaintiff restates and re-alleges Paragraph 1 -38 of this Class Action Complaint as if fully

             set forth herein.


                                                         5
                                                                                            or cause to
     40.    The CCHRO states that "[n]o person shall publish, circulate, issue, or display,

                                                                                       advertisement,
O)
<a
            be published, circulated, issued, or displayed, any communication, notice,
§                                                                                         will indicate or
X
o           sign or other writing of any kind relating to a real estate transaction which
a>


8                                                                                     l discrimination."
            express any unlawful limitation or discrimination on the basis of unlawfu
S
Q.

5           County Code § 42-3 8(b)(2).
C»

o
                                                                                d a communication
     41 .   On February 26, 201 9, Defendant deliberately and knowingly publishe
C*
io


                                                                                                 .
<
            to Plaintiff that the subject matter property did not accept housing choice vouchers
Q
a
                                                                                       ication to a
            On March 2, 201 9, Defendant deliberately and knowingly published a commun
UJ
     42.
E

                                                                                               vouchers.
            fair housing tester that the subject matter property did not accept housing choice

                                                                                       ication to a
     43.    On March 5, 201 9, Defendant deliberately and knowingly published a commun

                                                                                        choice vouchers.
            fair housing tester that the subject matter property did not accept housing

                                                                                  suffered and will
     44.    As a direct and proximate result of aforementioned actions, Plaintiff

            continue to suffer injuries of a personal and pecuniary nature.

                                                                              enter judgment in
      WHEREFORE, Plaintiff, hereby respectfully requests this Honorable Court

                                                                       in an amount to be
      her favor and against Defendant FIVE STAR REALTY SERVICES, INC.,

                                                                                         additional relief
      proven at trial, plus costs, interest on the judgment, attorney fees, and whatever

      this Court deems appropriate and just under the circumstances


                                                     COUNT III
                                      REFUS AL  OF     LISTING INSPECTION
                                          (Plaintif f on behalf of Class A)

                                                                                                    fully
      45.    Plaintiff restates and re-alleges Paragraph 1 -44 of this Class Action Complaint as if

             set forth herein.




                                                          6
      46.    The CCHRO states that "[n] o person shall deliberately and knowingly refuse examination

cn
CD
             of any listing of residential real property within Cook County to any individual because of
CO

8
             unlawful discrimination." County Code § 42-3 8(b)(3).
x

8
5

2
      47.    On February 26, 201 9, Defendant deliberately and knowingly refused Plaintiff the
0.

5            opportunity to examine the subject matter property on the basis of Plaintiff s source of
O)



§
CO           income.
CNi

lO

Qj
H     48.    As a direct and proximate result of aforementioned actions, Plaintiff suffered and will
o
Q

a            continue to suffer injuries of a personal and pecuniary nature.

      WHEREFORE, Plaintiff, hereby respectfully requests this Honorable Court enter judgment in

      her favor and against Defendant FIVE STAR REALTY SERVICES, INC., in an amount to be

      proven at trial, plus costs, interest on the judgment, attorney fees, and whatever additional relief

      this Court deems appropriate and just under the circumstances.


                                                        COUNT IV
                                     DISCRIMINATORY REPRESENTATION
                                          (Plaintiff on behalf of Class A)


      49.    Plaintiff restates and re-alleges Paragraph 1-48 of this Class Action Complaint as if fully

             set forth herein.


       50.   The CCHRO states that "[n]o person shall deliberately and knowingly represent to an

              individual that residential real property is not available for inspection, sale, rental, or lease

              in Cook County when in fact it is available, or fail to bring a residential real estate listing

              in Cook County to an individual's attention, or refuse to permit a person to inspect

              residential real property in Cook County because of unlawful discrimination." County

              Code § 42-3 8(b)(4).




                                                            7
      51.    On February 26, 2019, Defendant deliberately and knowingly represented to Plaintiff that


§            the subject matter property was not available for rent to her because of her status as a
CO

8
x
             housing choice voucher recipient.
8
5
£N


5
      52.    On February 26, 201 9, the subject matter property was located in Cook County, Illinois
CL


             and subject to the provisions of the CCHRO. As such, the subject matter property was in
o>


8
?5           fact available for Plaintiff to rent.
in



(S<   53.    As a direct and proximate result of aforementioned actions, Plaintiff suffered and will
o
o

             continue to suffer injuries of a personal and pecuniary nature.
UJ

LZ


      WHEREFORE, Plaintiff, hereby respectfully requests this Honorable Court enter judgment in

      her favor and against Defendant FIVE STAR REALTY SERVICES, INC., in an amount to be

      proven at trial, plus costs, interest on the judgment, attorney fees, and whatever additional relief

      this Court deems appropriate and just under the circumstances.


                                                         COUNT V
                                                     DISPARATE IMPACT
                                               (Plaintiff on behalf of Class B)


      54.     Plaintiff restates and re-alleges Paragraph 1-53 of this Class Action Complaint as if fully

             set forth herein.


       55.    The people of the United States, by and through their popularly elected Congress, enacted

              a statute codified at 42 U.S.C. §3601 et seq. and known as the "Fair Housing Act."

              ("FHA").


       56.    The FHA was in force and effective at all times herein relevant.

       57.    At all times herein relevant, the subject matter property was a "dwelling" as that term is

              defined by 42 U.S.C. § 3602(b).




                                                            8
                                                                    "[t]o refuse to negotiate for the sale
      58.     Pursuant to §3604(a) of the FHA, it shall be unlawful

                                                                   a dwelling to any person because of
Ui            or rental of, or otherwise make unavailable or deny,
CO
CD
CO
o

              race, color..."
8
g



                                                                  ful for any person or other entity whose
      59.     Pursuant to §3605(a) of the FHA, "it shall be unlaw
Q.

                                                                            transactions to discriminate
Tj-



              business includes engaging in residential real estate-related
Q>



                                                                         or in the terms or conditions of
O


CO            against any person in making available such a transaction,
£5}
in

iii
h—
<
              such a transaction, because of race, color..."
Q

                                                                 m in the suburban Cook County
O
              HACC administers the Housing Choice Voucher progra
UJ
      60.
E

                                                                        .
              area, essentially the entirety of non-Chicago Cook County

                                                                       recipients of HACC housing
      61.     In Cook County, Illinois, there are approximately 12,500

              choice vouchers.

                                                                      nts are African American, there
       62.     Since approximately 56% of HACC public housing recipie

                                                                      voucher recipients under HACC.
               are an estimated 7,000 African American housing choice

                                                                      practice of denying housing
       63.     At all times relevant, Defendant had a common business

                                                                         apartments in the Cook County
               choice voucher recipients the opportunity to view certain

               area.


                                                                    recipients has a disproportionately
       64.     Defendant's policy of denying housing choice voucher

                                                                       g choice voucher recipients in the
               negative impact on the majority African American housin

               Cook County area.

                                                                           , Plaintiff suffered and will
        65.     As a direct and proximate result of aforementioned actions

                                                                        nature.
                continue to suffer injuries of a personal and pecuniary

                                                                      Honorable Court enter judgment in
              WHEREFORE, Plaintiff, hereby respectfully requests this

                                                              ICES, INC., in an amount to be
        her favor and against Defendant FIVE STAR REALTY SERV


                                                            9
     proven at trial, plus costs, interest on the judgment, attorney fees, and whatever additional relief

O)   this Court deems appropriate and just under the circumstances.
CO
CO
o
                                                                          Respectfully Submitted,
&
5
CM
                                                                          /s/ Shervl Ring
s
Q.                                                                        Attorney for Plaintiff
*                                                                         Sheryl Ring, Esq.
2
§
n    Sheryl Ring, Esq. #631 1 043/#62447
m
     Open Communities Legal Assistance Program
ui
H
<
     990 Grove Street, Suite 500
Q
Q
     Evanston, Illinois 60201
UJ
     (847) 501-5760
d
     sheryl@open-communities.org


                                     NOTICE OF ATTORNEY LIEN


             PLEASE TAKE NOTICE that the Plaintiffs have retained Open Communities in this
     matter. Open Communities shall have a claim and lien for attorney fees under all fee-shifting
     statutes referenced in this Complaint.

                                                                          Isl Shervl Ring
                                                                          Sheryl Ring, Esq.




                                                       10
AFFIDAVIT OF SPECIAL PROCESS SERVER
                                                                                                                               FILED      |    —-—-
 Case:                                                                       Court:
                                                                                                                               9/1 0/201^2:24 PM
 2019 CH 06369                                                               Circuit Court Of Cook County, Illinois
                                                                                                                               DOROTW^ftflWN
 Plaintiff/ Petitioner:                                                      Defendant / Respondent:                          CIRCUIT CLERK
 Martha Benson, Individually and on behalf of all similarly situated    ,    Five Star Realty Services, Inc. an Illinois CorpoGQQK COUNTY, IL
 persons                                                                                                                       2019CH06369
 Received by:                                                                Client:
                                                                                                                               6510294
 Carlson Investigations, Inc.                                                Open Communities Legal Aid

 Service Documents:
 Alias Summons and Class Action Complaint at Law and Equity


I, William Carlson [License 1 15-002378], being duly sworn on oath state that I am over 1 8 years of age and not a party to this suit and that I am
registered employee of a Illinois Private Detective Agency "Carlson Investigations, Inc. [License 117-001360]", licensed by the Illinois Department
of Financial and Professional Regulation and therefore authorized, pursuant to the provisions of Chapter 735 ILCS, Code of Civil Procedure, Section
5/2-202, Illinois Compiled Statutes, to serve process in the above cause.


Further, I William Carlson effected service on Five Star Realty Services, Inc. in the following manner listed below.


Corporate Service effected on Tuesday August 20, 2019, 12:32 pm By leaving a copy of the Alias Summons and Class Action Complaint at Law
and Equity with Bill Duncan - Manager who was authorized to accept service on behalf of Five Star Realty Services, Inc. c/o Monika Hajkowska
[Registered Agent] .Service was effected at 3703 N. Kedzie Ave, Chicago, IL 60618.


Bill Duncan - Manager is described as follows:           .    Male                     50's                  Caucasian
                                                             Gender                    Age                    Ethnicity


Comments: Bill informed me the registered agent Monika Hajkowska was traveling out of the county and informed me he was in full authority to
accept on behalf of the corporation.



Under penalties of perjury as provided by law pursuant to section 1-109 of the Code of Civil Procedure, the undersigned certifies that the
statements are true and correct, except as to matters therein stated to be on information and belief and such matters the undersigned certifies as
aforesaid that he/she verily believes same to be true.




                                                                               Subscribed & sworn to before me by the affiant who is personally known to me.


                                               August 21, 2019

William Carlson [License 115-002378]           Date
                                                                                                                                       August 21, 2019

                                                                               Notary Public                                           Date




                                                                                                                 EMILY C ROMANO
                                                                                                                    Official Seal
                                                                                                          Notary Public - State of Illinois
                                                                                                       My Commission Expires Oct 27, 2022




£ Agency tic# 117-001360 J                            1555 Sherman Ave, Suite 306 Evanston, II 60201                                T 847.491.9182
  Return Date: No return date scheduled
                                                                         12-Person Jury
  Hearing Date: 9/20/2019 10:00 AM - 10:00 AM
  Courtroom Number: 2410
  Location: District 1 Court                                                                                                                 FILED
          Cook County, IL                                                                                                                    9/16/2019 12:39 PM
                                                                                                                                             DOROTHY BROWN
                                                                                                                                            CIRCUIT CLERK
                                                                                                                                            COOK COUNTY, IL
cn

8                                                                                                                                           2019CH06369
g

X
o
CD
                                                                                                                                            6582901
         Appearance and Jury Demand *
                                                                                                                                              (04/04/19) CCG 0009

                                                 IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
CL
                                                       CHANCERY
                                                                              DEPARTMENT/. 1st
CD
CO                                                                                                            DISTRICT
rsi



          MARTHA BENSON                                                                                2019 CH 06369
                                                                                       Case No.
3
T—


CT>
                                                                           Plaintiff
                                            v.
                                                                                       Claimed $:
LU

<c
o         FIVE STAR REALTY SERVICES, INC., an Illinois Corporation                     Return Date:                          Time:
o
LLJ
                                                                         Defendant     Court Date:                          Room No.:
E



                                                                                                          Address of Court District for Filing

                                                           APPEARANCE AND JURY DEMAND *
         9^      General Appearance              0900 - Fee Paid                                                                  0904 - Fee Waived
                                                 0908 - Trial Lawyers Appearance - No Fee
         ^    Jury Demand *                      1900 - Appearance and Jury Demand/Fee Paid                                       Twelve-person Jury
                                                 1904 - Appearance and Jury Demand/No Fee Paid                                     Six-person Jury
         The undersigned enters the appearance of:           Plaintiff        Defendant

         Litigant's Name: Five Star Realty Services, Inc.
         Signature:
                        /s/ Jeffrey E. Kehl

              Initial Counsel of Record               Pro Se (Self-represented)                  2810 Rule 707 Out-of-State Counsel
                                                                                                  (pro hac vice)
              Additional Appearance                   Substitute Appearance

                         45609
         * Atty. No.:                                  Pro Se 99500
                                                                                                                      IMPORTANT
                                                                                        Once this Appearanceform isfiled, photocopies of thisform must be sent to
        Name* Je^ey E. Kehl/Btyce Downey & Lenkov LLC
                                                                                        all otherparties named in this case (or to their attornies) using either regular
        Atty. for (if applicable):
                                                                                        mail, fax, email orpersonal delivery. (See Illinois Supreme Court Rules 1 1
         Defendant Five Star Realty Services, Inc.                                      and 13for more information.)


        Address- ^00 North LaSalle Street, Suite 2700
                                                                                       Pro Se Only:
        City: Chicag°                                                                        I have read and agree to the terms of Clerk's Office
                                                                                             Electronic Notice Policy and choose to opt in to electronic
                   IL           60601               312-377-1501
        State:           Zip:             Phone:                                             notice from the Clerk's office for this case at this email address:

        Primary Email: jkehl@bdlfirm.com
                                                                                       Email:
        * Strike demand for trial by jury if not applicable.
        I certify that a copy of the within instrument was served on all parties who have appeared and have not heretofore been found
                                                                                                                                      by the
        Court to be in default for failure to plead.
                                                                                                                    /s/ Jeffrey E. Kehl
                                                                                                                 Attorney for           Plaintiff     •   Defendant
                                     Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                               cookcountyclerkofcourt.org
                                                                               Page 1 of 1
  Return Date: No return date scheduled
  Hearing Date: 9/20/2019 10:00 AM - 10:00 AM
  Courtroom Number: 2410
     Location: District 1 Court                                                                                   FILED

              Cook County, IL                                                                                     9/16/2019 12:39 PM
                                         IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                            DOROTHY BROWN
                                                                                                                  CIRCUIT CLERK
                                           COUNTY DEPARTMENT - CHANCERY DIVISION
                                                                                                                  COOK COUNTY, IL
CT>
CD
CO
                                                                                                                  2019CH06369
CD
O
                   MARTHA BENSON                                                )
X
o
ai
                                                                                )                                 6582901

CN
                                             Plaintiff,                         )
2                                                                               )   No. 2019 CH 06369
a.
CD
co
                            V.
                                                                                )
Csi
                                                                                )
O)
                   FIVE STAR REALTY SERVICES, INC,                              )
CN
3                  an Illinois Corporation                                      )
CD
                                                                                )
LLj
h-                                           Defendant.                         )
<
Q
Q
w




                                                              NOTICE OF MOTION


                   TO:      Sheryl Ring, Esq.
                            Open Communities Legal Assistance Program
                            990 Grove Street, Suite 500
                            Evanston, IL 60201
                            sheryl@open-communities.org


                           On September 20, 2019, at 10:00 a.m., or as soon thereafter as counsel may be heard, I shall
                   appear before the Honorable Anna M. Loftus in Room 2410 or any Judge sitting in her stead, in the
                   courtroom usually occupied by her at the Richard J. Daley Center, Chicago, Illinois, and shall then and
                   there present Defendant's Motion for Extension of Time to Answer or Otherwise Plead, a copy of
                   which is attached hereto.


                                                                                    /s/ Jeffrey E. Kehl


                   Storrs W. Downey
                   Jeffrey Kehl
                   Bryce Downey & Lenkov LLC (#45609)
                   200 N. LaSalle St., Ste. 2700
                   Chicago, IL 60601
                   Phone:(312)377-1501
                   Fax:    (312)377-1502
                   sdowney@bdlfirm.com
                   jkehl@bdlfirm.com


                                                    CERTIFICATE OF SERVICE
                   The undersigned, an attorney, hereby certifies that I served the above and forgoing Notice and Motion via
                   e-mail to the designated e-mail address of record as indicated in the above Notice on or before September
                   16, 2019, before the hour of 5:00 P.M. Under penalties as provided by law pursuant to 735 ILCS 5/1-109,
                   I certify that the preceding sentence is true and correct.


                                                                                            /s/ Jeffrey E. Kehl



                   {02296754. DOCX / }
     Return Date: No return date scheduled
     Hearing Date: 9/20/2019 10:00 AM - 10:00 AM
     Courtroom Number: 2410
     Location: District 1 Court                                                                                FILED
              Cook County, IL                                                                                  9/16/2019 12:39 PM
                                                                                                               DOROTHY BROWN
                                                                                                               CIRCUIT CLERK
                                                                                                               COOK COUNTY, IL
CT)
CD
                                    IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
co                                                                                                             2019CH06369
CD
O                                      COUNTY DEPARTMENT - CHANCERY DIVISION
X
o
o>
                                                                                                               6582901
                   MARTHA BENSON                                           )
S
2                                                                          )
a.
CD                                         Plaintiff,                      )
CO
csi                                                                                No. 2019 CH 06369
                                                                           )
CD
                            V.
                                                                           )
c3
CD
T-
                                                                           )
CD                 FIVE STAR REALTY SERVICES, INC,                         )
LU
                   an Illinois Corporation                                 )
<
Q
O
                                                                           )
LU
—
                                           Defendant.                      )
LL




                        MOTION FOR EXTENSION OF TIME TO ANSWER OR OTHERWISE PLEAD




                           Defendant, FIVE STAR REALTY SERVICES, INC., by and through its attorneys,


                   BRYCE DOWNEY & LENKOV LLC, and moves for Court for an extension of time to November


                   1, 2019, to answer or otherwise plead. In support thereof, Defendant states as follows:


                   1)      Defendant Five Star Realty Services, Inc. was served Plaintiffs Complaint on August 21,


                           2019.


                   2)      Defendant Five Star Realty Services, Inc. filed its appearance and jury demand on


                           September 16, 2019.


                   3)      Attorneys for the Defendant Five Star Realty Services, Inc. have been unable to complete


                           their investigation before an answer and/or motion can be plead. Defendant Five Star


                           Realty Services, Inc. is asking for 45 days, or until   November   1,   2019   to    answer   or

                           otherwise plead to Plaintiffs complaint.


                   WHEREFORE, Defendant Five Star Realty Services, Inc. requests this Court to enter an order


                   granting it leave until November 1, 2019 to answer or otherwise plead to Plaintiffs complaint.
                                                Respectfully submitted,


O)                                              BRYCE DOWNEY & LENKOV LLC
CO
CO
CO
o
i
o
                                          BY:   /s/ Jeffrey E. Kehl
o>
                                                One of the Attorneys for Defendant

a     Storrs W. Downey
CT>
CO
csi
      Jeffrey E. Kehl
C5
      Bryce Downey & Lenkov LLC (#45609)
      200 N. LaSalle Street, Suite 2700
CO
      Chicago, IL 60601
OS

iii   sdowney@bdlfirm.com
H
<
o
      jkehl@bdlfirm.com
o
LLJ
      Phone: (312) 377-1501
EE    Fax:   (312)377-1502
                                    CERTIFICATE OF SERVICE

ai
co
            The undersigned, an attorney, hereby certifies that I served the above and forgoing
co
CO
o
     Motion for Extension of Time of Answer or Otherwise Plead, via e-mail to the designated e-mail
X
O    address of record below on September 16, 2019, before the hour of 5:00 P.M. Under penalties as
0>


CM
     provided by law pursuant to 735 ILCS 5/1-109, 1 certify that the preceding sentence is true and
2
     correct.
Q.
05
co
CM   Sheryl Ring, Esq.
o:
     Open Communities Legal Assistance Program
o
CM
CD
     990 Grove Street, Suite 500
V-


     Evanston, IL 60201
ui
H    sheryl@open-communities.org
<
O
Q
UJ
                                                               Is/ Jeffrey E, Kehl
LL
